BLANCHE, Judge.
Plaintiffs-appellees, Hanover • Insurance Company and Dr. D. C. Foti, instituted suit against defendant-appellant, Joe Joseph, in the sum of $2,026.12 for damages to a 1965 Cadillac owned by Foti and insured against damage by collision or upset by Hanover. The alleged damages are represented by the cost of repairing the automobile, namely, the sum of $2,026.12, of which amount $1,926.12 was paid by Hanover and $100 paid by Dr. Foti. The plaintiff Dr. Foti alleged that he was traveling in a westerly direction on Louisiana Highway No. 1 approximately one mile west of the city limits of Donaldsonville on Christmas eve night of 1965 when the defendant backed his automobile, a 1962 Chevrolet, from a private driveway into his path, *282thereby creating an emergency and causing the collision.
The defendant answered denying plaintiffs’ allegations and alleged that he was “rear-ended” by the plaintiff while traveling west on Louisiana Highway 1. Defendant then assumed the position of plaintiff in reconvention denying any negligence on his part and further alleging that if he were found to be in any wise negligent in causing the accident that Dr. Foti had the last clear chance and could and should have avoided the accident. Plaintiff in reconvention sought damages for pain, suffering and medical expenses and damage to his automobile in the sum of $29,200. The trial judge accepted plaintiffs’ version of the accident and gave judgment in favor of the plaintiffs and against the defendant as prayed for. It further dismissed the suit of plaintiff in reconvention at his costs.
Our review of the record convinces us that the evidence amply supports the decision of the trial court and, accordingly, its judgment is affirmed at appellant’s costs.
Judgment affirmed.